Pottle, J.
The jurisdiction of the Court of Appeals is limited to the “trial and correction of errors in law and equity,” in cases which are subject to review therein. Civil Code, § 6506, A judgment overruling a motion for a new trial is not an error of law which can be corrected in this court, where no material error of law was committed during the trial, and where there is any evidence upon which the verdict could have been based. A verdict can not be set aside by this court *615merely because it is against the weight of evidence. Applying the foregoing to the facts as they appear in the present, record, the judgment overruling the motion for a new trial must be Affirmed.
Decided April 16, 1913.
Complaint; from city court of Reiclsville—Judge Collins. September 23,..1912.
II. E. Elders, for plaintiff in error.
Way & Burlchalter, contra.